 


109 HCON 352 IH: Recognizing the contributions of the New York Public Library’s Schomburg Center for Research in Black Culture in educating the people of the United States about the African-American migration experience, and for other purposes.
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 352 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
 
CONCURRENT RESOLUTION 
Recognizing the contributions of the New York Public Library’s Schomburg Center for Research in Black Culture in educating the people of the United States about the African-American migration experience, and for other purposes. 
 
 
Whereas during Black History Month it is important that we acknowledge the struggle and suffering of the more than 12,000,000 men, women, and children, who were transported in bondage from their African homelands to the Americas, and the native-born 1,200,000 men, women, and children, who were displaced in the forced migration that was the domestic slave trade, but also to acknowledge migrations of African-Americans between the regions and continents that were voluntary and motivated by free will, ambition, and courage; 
Whereas an estimated 50,000 African-Americans attempted or succeeded in running away to freedom to northern cities, Canada, the western territories of the United States, and Mexico; 
Whereas discrimination, political suppression, and economic privation led thousands of African-Americans to search for equality and freedom through emigration or colonization in Sierra Leone, Liberia, Haiti, and other African and Caribbean countries; 
Whereas political unrest and revolution led to a wave of black immigrants from Haiti to the United States, and these immigrants settled in Georgia, New York, Pennsylvania, Maryland, Virginia, and West Virginia, but primarily in Louisiana, bringing with them a commitment to the principles of a free and mobile society, a legacy of revolutionary republicanism, an unflagging commitment to the democratic ideals of the romantic era, and the courage to challenge racial oppression; 
Whereas the search for freedom and opportunity led African-Americans in years before the Civil War and in the antebellum era to engage in a series of migrations, with the western migration moving to California, the Dakotas, Kansas, Montana, Nebraska, Nevada, Oklahoma, Oregon, Texas, Utah, and Washington, and the northern migration populating cities in the east and west, including Boston, Buffalo, Cincinnati, Detroit, New Bedford, New York, Philadelphia, and Providence; 
Whereas the ongoing quest for economic opportunity and equality inspired the Great Migration, from 1916 to 1930, when more than one-tenth of the country’s black population moved northward and began the nationalization of the African-American population, and was followed by the Second Great Migration, from 1946 to the 1970s, when 5,000,000 African-Americans left the South for urban centers in the North and West, leading to the concentration of these populations in cities, and a growing political, social and cultural movement; 
Whereas 4,500,000 United States residents traced their national origins to Puerto Rico, Cuba, and the Dominican Republic by 2000, and these immigrants and their descendents reshaped the cultural landscape of American communities and contributed to eroding the traditional dichotomy between black and white people that has been prevalent in United States history; 
Whereas over the past 30 years, more Africans have come voluntarily to the United States than came during the era of the transatlantic slave trade, and these immigrants, often from Sub-Saharan Africa, have been quick to seize educational and professional opportunities and have established themselves as one of the most dynamic and entrepreneurial groups in the country; 
Whereas the New York Public Library’s Schomburg Center for Research in Black Culture has created an Internet presentation called In Motion: The African-American Migration Experience that presents the history of the great migrations of the African-American people across oceans and over continents to diverse countries, regions, and island nations, and back across geographic divides, from rural agricultural lands to urban landscapes, from slavery and debasement to freedom and triumph; and 
Whereas based on the resources of the Schomburg Center for Research in Black Culture, In Motion: The African-American Migration Experience describes 13 defining migrations that transformed the United States, Africa, and the Caribbean using 13 individual narratives, with more than 16,500 pages of texts, 8,300 illustrations, 60 maps, and provides additional resources for students, including essays, books, articles, and manuscripts, as well as lesson plans for teachers: Now, therefore, be it 
 
That the Congress— 
(1)recognizes the contributions of the New York Public Library’s Schomburg Center for Research in Black Culture in educating the people of the United States about the African-American migration experience; 
(2)acknowledges the displacement, suffering, and loss of life and freedom that forced the movement of populations from the lands of their birth in the transatlantic and domestic slave trade, and reaffirms the commitment to achieving racial, social, and political equality in the memory of those who lived and died in bondage; 
(3)honors the courage, initiative, and self-reliance of immigrants who left their homeland in search of opportunity, prosperity, and social justice, and braved hardships, inequity, violence, and discrimination, while recommitting the United States to relieving inequities and conquering injustices that pressure migrations and displace people from their homes; and 
(4)recommits itself to the goal of educating the racially diverse population of the United States to honor African-American migration as part of a common migratory tradition and to providing further support for library projects that provide a comprehensive history that illuminates the past and informs our common future. 
 
